Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 1 of 31            FILED
                                                                  2021 Jun-23 PM 03:45
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




              EXHIBIT A
                                                          DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 2 of 31          FILED
                                                                              5/6/2021 2:16 PM
                                                                                                                11-CV-2021-900174.00
State of Alabama                                                                              Case Number: CIRCUIT COURT OF
                                              COVER SHEET                                                CALHOUN COUNTY, ALABAMA
Unified Judicial System
                                        CIRCUIT COURT - CIVIL CASE                            11-CV-2021-900174.00
                                                                                                     KIM MCCARSON, CLERK
                                         (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                              05/06/2021

                                                 GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA
                                     JENNIFER REILLY v. AVERY AUTO SALES, INC. ET AL

First Plaintiff:       Business          Individual             First Defendant:         Business                Individual
                       Government        Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                    MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                      Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                         CVRT - Civil Rights
     TOWA - Wantonness                                        COND - Condemnation/Eminent Domain/Right-of-Way

     TOPL - Product Liability/AEMLD                           CTMP - Contempt of Court

     TOMM - Malpractice-Medical                               CONT - Contract/Ejectment/Writ of Seizure

     TOLM - Malpractice-Legal                                 TOCN - Conversion

     TOOM - Malpractice-Other                                 EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                     Injunction Election Contest/Quiet Title/Sale For Division
     TBFM - Fraud/Bad Faith/Misrepresentation
                                                              CVUD - Eviction Appeal/Unlawful Detainer
     TOXX - Other:
                                                              FORJ - Foreign Judgment
                                                              FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                              MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TOPE - Personal Property
                                                              PFAB - Protection From Abuse
     TORE - Real Properly
                                                              EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                           QTLB - Quiet Title Land Bank
     ABAN - Abandoned Automobile                              FELA - Railroad/Seaman (FELA)
     ACCT - Account & Nonmortgage                             RPRO - Real Property
     APAA - Administrative Agency Appeal                      WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     ADPA - Administrative Procedure Act                      COMP - Workers’ Compensation
     ANPS - Adults in Need of Protective Service              CVXX - Miscellaneous Circuit Civil Case

ORIGIN:      F       INITIAL FILING                      A       APPEAL FROM                               O       OTHER
                                                                 DISTRICT COURT

             R       REMANDED                            T       TRANSFERRED FROM
                                                                 OTHER CIRCUIT COURT

                                                                      Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                    YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        STE183                                    5/6/2021 2:16:54 PM                             /s/ WILLIAM TAYLOR STEWART
                                             Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                             YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                       YES      NO
                           DOCUMENT 2
                                                      ELECTRONICALLY
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 3 of 31          FILED
                                                          5/6/2021 2:16 PM
                                                           11-CV-2021-900174.00
                                                           CIRCUIT COURT OF
                                                       CALHOUN COUNTY, ALABAMA
                                                         KIM MCCARSON, CLERK
                          DOCUMENT 2
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 4 of 31
                          DOCUMENT 2
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 5 of 31
                          DOCUMENT 2
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 6 of 31
                          DOCUMENT 2
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 7 of 31
                          DOCUMENT 2
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 8 of 31
                   Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 9 of 31

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     11-CV-2021-900174.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA
                                   JENNIFER REILLY V. AVERY AUTO SALES, INC. ET AL
  NOTICE TO:       AVERY AUTO SALES, INC., 1126 SNOW STREET, OXFORD, AL 36203

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM TAYLOR STEWART                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 1021 NOBLE STREET, SUITE 100, ANNISTON, AL 36201                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JENNIFER REILLY
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                05/06/2021                                  /s/ KIM MCCARSON                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WILLIAM TAYLOR STEWART
                                                                (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 10 of 31

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     11-CV-2021-900174.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA
                                  JENNIFER REILLY V. AVERY AUTO SALES, INC. ET AL
  NOTICE TO:       FIRST AUTOMOTIVE SERVICE CORPORATION, 2400 LOUISIANA BLVD NE AFC 4, ALBUQUERQUE, NM 87110

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM TAYLOR STEWART                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 1021 NOBLE STREET, SUITE 100, ANNISTON, AL 36201                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JENNIFER REILLY
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                05/06/2021                                  /s/ KIM MCCARSON                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WILLIAM TAYLOR STEWART
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 11 of 31

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     11-CV-2021-900174.00
Form C-34 Rev. 4/2017                                - CIVIL -
                               IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA
                                  JENNIFER REILLY V. AVERY AUTO SALES, INC. ET AL
  NOTICE TO:       CREDIT ACCEPTANCE CORPORATION, 2900 WEST ROAD SUITE 500, EAST LANSING, MI 48823

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WILLIAM TAYLOR STEWART                                                                         ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 1021 NOBLE STREET, SUITE 100, ANNISTON, AL 36201                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JENNIFER REILLY
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                05/06/2021                                  /s/ KIM MCCARSON                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WILLIAM TAYLOR STEWART
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 12 of 31
                          DOCUMENT 5
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 13 of 31
                          DOCUMENT 5
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 14 of 31
                          DOCUMENT 5
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 15 of 31
                          DOCUMENT 5
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 16 of 31
                          DOCUMENT 7
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 17 of 31
                          DOCUMENT 7
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 18 of 31
                          DOCUMENT 7
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 19 of 31
                          DOCUMENT 7
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 20 of 31
                          DOCUMENT 7
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 21 of 31
                          DOCUMENT 7
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 22 of 31
                                         DOCUMENT 8
       Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 PageELECTRONICALLY
                                                               236/22/2021    FILED
                                                                  of 31 1:40 PM
                                                                               11-CV-2021-900174.00
                                                                               CIRCUIT COURT OF
                                                                           CALHOUN COUNTY, ALABAMA
                                                                             KIM MCCARSON, CLERK
                IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA


JENNIFER REILLY,                   )
                                   )
      Plaintiff,                   )
                                   )
vs.                                )     CIVIL ACTION NO.: CV-21-900174
                                   )
AVERY AUTO SALES INC.,             )
FIRST AUTOMOTIVE SERVICE           )
CORPORATION; CREDIT ACCEPTANCE )
CORPORATION                        )
                                   )
      Defendants.                  )
____________________________________________________________________________

                                  ANSWER
____________________________________________________________________________

       COMES NOW the defendant, First Automotive Service Corporation, and for answer to

Plaintiff’s Complaint, and to each count and paragraph thereof, separately and severally, sets

down and assigns the following separate and several defenses:

       1. Defendant is without sufficient knowledge or information sufficient to form a belief as

          to the truth as to the truth of the averments contained in paragraph 1 of the Complaint;

          therefore, Defendant denies the averments contained in paragraph 1 of the Complaint

          and demands strict proof thereof.

       2. Defendant admits Avery Auto Sales, Inc is Alabama Corporation doing business in the

          State of Alabama.

       3. Defendants admits it is a New Mexico corporation doing business in the State of

          Alabama.

       4. Defendant admits Credit Acceptance Corporation is Michigan Corporation doing

          business in the State of Alabama.

       5. Defendant states that it appears plaintiff Jennifer Reilly purchased an automobile from

          defendant Avery Auto Sales, Inc. on April 5, 2018

       6. Defendant states that it appears plaintiff Jennifer Reilly financed her automobile
                                   DOCUMENT 8
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 24 of 31



   purchase with defendant Credit Acceptance Corporation.

7. Defendant admits that plaintiff Jennifer Reilly purchased a Vehicle Service Contract

   from defendant First Automotive Service Corporation through defendant Avery Auto

   Sales, Inc. Defendant denies that this service contract covers the cost of repairing all

   damage automobile parts and demands strict proof thereof.

8. Defendant admits that the service contract purchased by plaintiff Jennifer Reilly on

   April 5, 2018 was for a twelve (12) month period from the beginning date.

9. Defendant is without sufficient knowledge or information sufficient to form a belief as

   to the truth as to the truth of the averments contained in paragraph 9 of the Complaint;

   therefore, Defendant denies the averments contained in paragraph 9 of the Complaint

   and demands strict proof thereof.

10. Defendant is without sufficient knowledge or information sufficient to form a belief as

   to the truth as to the truth of the averments contained in paragraph 10 of the Complaint;

   therefore, Defendant denies the averments contained in paragraph 10 of the

   Complaint and demands strict proof thereof.

11. Defendant denies the averments contained in paragraph 11 of the Complaint and

   demands strict proof thereof.

12. Defendant denies the averments contained in paragraph 12 of the Complaint and

   demands strict proof thereof.

13. Defendant denies the averments contained in paragraph 13 of the Complaint and

   demands strict proof thereof.

14. Defendant is without sufficient knowledge or information sufficient to form a belief as

   to the truth as to the truth of the averments contained in paragraph 14 of the Complaint;

   therefore, Defendant denies the averments contained in paragraph 14 of the

   Complaint and demands strict proof thereof.
                                   DOCUMENT 8
Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 25 of 31



15. Defendant denies the averments contained in paragraph 15 of the Complaint and

   demands strict proof thereof.

16. In response to the averments contained in paragraph 16 of the complaint, Defendant

   adopts and incorporates by reference each and every response contained in

   paragraphs 1-15 above as if set forth fully therein.

17. Defendant states that it appears plaintiff Jennifer Reilly purchased an automobile from

   defendant Avery Auto Sales, Inc. on April 5, 2018 and financed this purchase thru

   defendant Credit Acceptance Corporation.

18. Defendant is without sufficient knowledge or information sufficient to form a belief as

   to the truth as to the truth of the averments contained in paragraph 18 of the Complaint;

   therefore, Defendant denies the averments contained in paragraph 18 of the

   Complaint and demands strict proof thereof.

19. Defendant denies the averments contained in paragraph 19 of the Complaint and

   demands strict proof thereof

20. Defendant denies the averments contained in paragraph 20 of the Complaint and

   demands strict proof thereof

21. Defendant denies the averments contained in paragraph 21 of the Complaint and

   demands strict proof thereof.

22. In response to the averments contained in paragraph 16 of the complaint, Defendant

   adopts and incorporates by reference each and every response contained in

   paragraphs 1-22 above as if set forth fully therein.

23. Defendant is without sufficient knowledge or information sufficient to form a belief as

   to the truth as to the truth of the averments contained in paragraph 23 of the Complaint;

   therefore, Defendant denies the averments contained in paragraph 23 of the

   Complaint and demands strict proof thereof.

24. Defendant is without sufficient knowledge or information sufficient to form a belief as
                                           DOCUMENT 8
        Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 26 of 31



            to the truth as to the truth of the averments contained in paragraph 24 of the Complaint;

            therefore, Defendant denies the averments contained in paragraph 24 of the

            Complaint and demands strict proof thereof.

        25. Defendant is without sufficient knowledge or information sufficient to form a belief as

            to the truth as to the truth of the averments contained in paragraph 25 of the Complaint;

            therefore, Defendant denies the averments contained in paragraph 25 of the

            Complaint and demands strict proof thereof.

        26. Defendant is without sufficient knowledge or information sufficient to form a belief as

            to the truth as to the truth of the averments contained in paragraph 26 of the Complaint;

            therefore, Defendant denies the averments contained in paragraph 26 of the

            Complaint and demands strict proof thereof.

        27. Defendant is without sufficient knowledge or information sufficient to form a belief as

            to the truth as to the truth of the averments contained in paragraph 27 of the Complaint;

            therefore, Defendant denies the averments contained in paragraph 27 of the

            Complaint and demands strict proof thereof.

                                    AFFIRMATIVE DEFENSES

                                         FIRST DEFENSE

        The Complaint fails to state claim against the Defendant upon which relief can be

granted.

                                       SECOND DEFENSE

        The Defendant denies each and every material allegation of the Complaint and demands

strict proof thereof.

                                         THIRD DEFENSE

        The Defendant denies the plaintiff was damaged to the nature and extent complained of,

and therefore, the defendant contest damages.
                                            DOCUMENT 8
        Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 27 of 31



                                        FOURTH DEFENSE

       Defendant pleas the affirmative defense of laches, statute of frauds, statute of

limitations, estoppel, unclean hands, repose, res judicata, release, waiver, illegality, accord and

satisfaction, parol evidence, and collateral estoppel.

                                          FIFTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because the Plaintiff failed to use

reasonable diligence to mitigate damages, if any, resulting from the alleged wrongdoing, if any,

of Defendant.

                                         SIXTH DEFENSE

       Defendant has not committed any wrongful, illegal, or inappropriate act, and Defendant

has not breached any duty owed to the Plaintiff, if any exists (which Defendant denies).

                                       SEVENTH DEFENSE

       Plaintiff damages, if any, were not proximately caused by Defendant.

                                        EIGHTH DEFENSE

       Defendant is not liable to the Plaintiff because of subsequent superseding and

intervening acts of other parties or persons, all of which caused the Plaintiff’s damages, if any.

                                         NINTH DEFENSE

       Plaintiff’s damages, if any, are the result of her own actions or inactions.

                                         TENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because her damages, if any, were

caused, in whole or in part, by the negligent or intentional conduct of the Plaintiff or third parties

over which the Defendant had not control or responsibility.

                                       ELEVENTH DEFENSE

       Defendant pleads the affirmative defense that there was no reasonable reliance.

                                       TWELFTH DEFENSE

       Defendant pleads the affirmative defense that there was no misrepresentation.
                                          DOCUMENT 8
        Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 28 of 31



                                    THIRTEENTH DEFENSE

       Defendant pleads the affirmative defense that there was no misrepresentation of any

material fact.

                                   FOURTEENTH DEFENSE

       Defendant pleads the non-existence of any claimed implied warranties.

                                     FIFTEENTH DEFENSE

       Defendant pleads failure of conditions precedent.

                                    SIXTEENTH DEFENSE

       Defendant pleads lack of consideration.

                                  SEVENTEENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because the Defendant had a duty to

disclose with respect to any alleged misrepresentations, suppressed facts or admissions made

by Defendant or third parties or about which the Defendant had no knowledge.

                                   EIGHTEENTH DEFENSE

       The Defendant asserts that any an all actions taken with regard to the vehicle Service

Contract constitutes action taken within the business judgment of the Defendant.

                                    NINETEENTH DEFENSE

       The Defendant says that any award of punitive damages to the plaintiff in this case will

be violative of the constitutional safeguards provided to defendant under the Constitution of the

State of Alabama.

                                    TWENTIETH DEFENSE

       The Defendant says that any award of punitive damages to the plaintiff in this case will

be violative of the constitutional safeguards provided to defendant under the Constitution of the

United States.
                                           DOCUMENT 8
        Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 29 of 31



                                   TWENTY-FIRST DEFENSE

       The Defendant says that any award of punitive damages to the plaintiff in this case will be

violative of the constitutional safeguards provided to defendant under the Due Process Clause of

the Fourteenth Amendment to the Constitution of the United States in that punitive damages are

vague and are not rationally related to legitimate government interests.

                                  TWENTY-SECOND DEFENSE

       The Defendant says that any award of punitive damages to the plaintiff in this case will be

violative of Article I, Section 6 of the Constitution of the State of Alabama which provides that no

person shall be deprived of life, liberty, or property except by due process of law, in that punitive

damages are vague and are not rationally related to legitimate government interests.

                                   TWENTY-THIRD DEFENSE

       The Defendant says that any award of punitive damages to the plaintiff in this case will be

violative of the procedural safeguards provided to defendant under the Sixth Amendment to the

Constitution of the United States in that punitive damages are penal in nature and consequently,

defendant is entitled to the same procedural safeguards accorded to criminal defendants.

                                  TWENTY-FOURTH DEFENSE

       It is violative of the self-incrimination clause of the Fifth Amendment to the Constitution of

the United States of America to impose against this defendant punitive damages, which are penal

in nature, yet compel defendant to disclose potentially incriminating documents and evidence.

                                   TWENTY-FIFTH DEFENSE

       It is violative of the rights guaranteed by the Constitution of the United States of America

and the Constitution of the State of Alabama to impose punitive damages against this defendant

which are penal in nature by requiring a burden of proof on plaintiff which is less than the "beyond

a reasonable doubt" burden of proof required in criminal cases.
                                          DOCUMENT 8
       Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 30 of 31



                                     TWENTY-SIXTH DEFENSE

       The Defendant says that any award of punitive damages to the plaintiff in this case will be

violative of the Eighth Amendment to the Constitution of the United States in that said damages

would be an excessive fine in violation of the Excessive Fines Clause of the Eighth Amendment

to the United States Constitution.

                                TWENTY-SEVENTH DEFENSE

       The defendant says that any award of punitive damages to the plaintiff in this case will be

violative of the Due Process Clause of the Fourteenth Amendment of the Constitution of the

United States in that it would provide damages to the plaintiff in excess of the amount determined

to be appropriate under the formula adopted by the Alabama Legislature in 1981 in Section

27-1-17, Code of Alabama 1975, as amended.

                                 TWENTY-EIGHTH DEFENSE

       Any award of punitive damages in this case would serve no purpose for which punitive

damages are awarded in Alabama.

                                     TWENTY-NINTH DEFENSE

       The Defendant denies engaging in any conduct which entitles the Plaintiff to recover any

punitive damages.

                                      THIRTIETH DEFENSE

       The Defendant adopts and incorporates the affirmative defenses contained in Rule 8 of

the Alabama Rules of Civil Procedure.

                                     THIRTY-FIRST DEFENSE

       In the event to the extent that any allegations of denial from Defendant is not denied in

the forgoing Answer, Defendant denies the same.
                                         DOCUMENT 8
       Case 1:21-cv-00857-CLM Document 1-1 Filed 06/23/21 Page 31 of 31



                                 THIRTY-SECOND DEFENSE

       Defendant reserves the right to amend its Answer and affirmative defenses as discovery

progresses, as new averments are made, and as more information comes to light.

                       Defendant hereby demands trial by struck jury.


                                            /s/Thomas B. Glanton
                                            Thomas B. Glanton (GLA026)
                                            Attorney for Defendant

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, AL 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of June, 2021, I have served a copy of the above and
foregoing on counsel for all parties by:

       ____XXX___ Placing a copy of same in the United States Mail, properly addressed and
                  first class postage prepaid to;

       Avery Auto Sales, Inc.
       c/o Lester A. Avery
       1126 Snow Street
       Oxford, Alabama 36203

       Credit Acceptance Corporation
       c/o CSC-Lawyers Incorporation Services
       2900 West Road Ste. 500
       East Lansing, Michigan 48823


          XXXX        Using the CM/ECF system which will send notifications of such to the
                      following:

       W. Taylor Stewart (STE183)
       1021 Noble Street, Ste. 110
       Anniston, Alabama 36202
       Telephone: 256-237-9311
       Fax: 256-237-0713
       wts70@stewartandstewart.net

                                            /s/Thomas B. Glanton
                                            OF COUNSEL
